Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00716-CR

                               Francisco Javier AZUARA Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CRM-000389-D2
                       Honorable Monica Z. Notzon, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 5, 2015.


                                              _____________________________
                                              Patricia O. Alvarez, Justice